OMB APPROVAL OMB Number: 3235-0578 Expires: April 30, 2013 Estimated average burden hours per response5.6 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-3615 Madison Mosaic Equity Trust (Exact name of registrant as specified in charter) 550 Science Drive, Madison, WI 53711 (Address of principal executive offices)(Zip code) Pamela M. Krill Madison/Mosaic Legal and Compliance Department 550 Science Drive Madison, WI 53711 (Name and address of agent for service) Registrant's telephone number, including area code: 608-274-0300 Date of fiscal year end: December 31 Date of reporting period: September 30, 2011 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (ss 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, treet, NE, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. s 3507. Item 1. Schedule of Investments Madison Mosaic Equity Trust Investors Fund - September 30, 2011 COMMON STOCK - 96.0% Shares Value (Note 1) Consumer Discretionary - 8.8% Staples Inc. Target Corp. Walt Disney Co./The Consumer Staples - 13.7% Coca-Cola Co./The Costco Wholesale Corp. Diageo PLC, ADR Kraft Foods Inc., Class A PepsiCo Inc./NC Energy - 12.4% Apache Corp. Canadian Natural Resources Ltd. Chevron Corp. Occidental Petroleum Corp. Petroleo Brasileiro S.A., ADR Schlumberger Ltd. Financials - 18.7% Bank of New York Mellon Corp./The Berkshire Hathaway Inc., Class B* Brookfield Asset Management Inc. Franklin Resources Inc. Markel Corp.* Northern Trust Corp. US Bancorp Health Care - 15.1% Johnson & Johnson Laboratory Corp. of America Holdings* Novartis AG, ADR Stryker Corp. UnitedHealth Group Inc. Industrials - 5.3% 3M Co. Jacobs Engineering Group Inc.* Information Technology - 22.0% Cisco Systems Inc. Google Inc., Class A* Intel Corp. Microsoft Corp. QUALCOMM Inc. Visa Inc., Class A Total Common Stock (Cost $34,124,550) Repurchase Agreement - 3.8% With U.S. Bank National Association issued 9/30/11 at 0.01%, due 10/3/11, collateralized by $1,324,353 in Freddie Mac MBS Pool # E99430 due 9/1/18.Proceeds at maturity are $1,298,379 (Cost $1,298,379) TOTAL INVESTMENTS - 99.8% (Cost $35,422,929) NET OTHER ASSETS AND LIABILITIES - 0.2% TOTAL ASSETS - 100% *Non-income producing Mid-Cap Fund - September 30, 2011 COMMON STOCK - 92.1% Shares Value (Note 1) Consumer Discretionary - 18.8% Bed Bath & Beyond Inc.* CarMax Inc.* Discovery Communications Inc., Class C* Liberty Global Inc., Class C* Omnicom Group Inc. Staples Inc. TJX Cos. Inc. Consumer Staples - 4.2% Brown-Forman Corp., Class B McCormick & Co. Inc. Energy - 5.5% Ensco PLC, ADR EOG Resources Inc. Noble Corp.* Financials - 25.6% Arch Capital Group Ltd.* Brookfield Asset Management Inc. Brown & Brown Inc. Glacier Bancorp Inc. Leucadia National Corp. M&T Bank Corp. Markel Corp.* Northern Trust Corp. T Rowe Price Group Inc. WR Berkley Corp. Health Care - 9.4% DENTSPLY International Inc. Laboratory Corp. of America Holdings* Techne Corp. Industrials - 12.3% Copart Inc.* IDEX Corp. Jacobs Engineering Group Inc.* Ritchie Bros Auctioneers Inc. Wabtec Corp./DE Information Technology - 9.6% Amphenol Corp., Class A Broadridge Financial Solutions Inc. FLIR Systems Inc. Western Union Co./The Materials - 6.7% Ecolab Inc. Valspar Corp. Total Common Stock (Cost $119,323,403) Repurchase Agreement - 7.7% With U.S. Bank National Association issued 9/30/11 at 0.01%, due 10/3/11, collateralized by $10,653,929 in Freddie Mac MBS Pool # E99430 due 9/1/18.Proceeds at maturity are $10,444,980 (Cost $10,444,977) TOTAL INVESTMENTS - 99.8% (Cost $129,768,380) NET OTHER ASSETS AND LIABILITIES - 0.2% TOTAL ASSETS - 100% *Non-income producing Disciplined Equity Fund - September 30, 2011 COMMON STOCK - 95.1% Shares Value (Note 1) Consumer Discretionary - 9.8% Discovery Communications Inc., Class C* Omnicom Group Inc. Staples Inc. Target Corp. TJX Cos. Inc. Walt Disney Co./The Consumer Staples - 11.6% Coca-Cola Co./The Costco Wholesale Corp. Diageo PLC, ADR Kraft Foods Inc., Class A Nestle S.A., ADR PepsiCo Inc./NC Energy - 10.8% Apache Corp. Canadian Natural Resources Ltd. Chevron Corp. ConocoPhillips Occidental Petroleum Corp. Schlumberger Ltd. Financials - 13.6% Berkshire Hathaway Inc., Class B* Brookfield Asset Management Inc. Franklin Resources Inc. M&T Bank Corp. Markel Corp.* Northern Trust Corp. US Bancorp Health Care - 11.3% Allergan Inc. Johnson & Johnson Laboratory Corp. of America Holdings* Novartis AG, ADR Stryker Corp. UnitedHealth Group Inc. Industrials - 10.1% 3M Co. Copart Inc.* Emerson Electric Co. Jacobs Engineering Group Inc.* Rockwell Collins Inc. United Parcel Service Inc., Class B Information Technology - 18.4% Cisco Systems Inc. FLIR Systems Inc. Google Inc., Class A* Intel Corp. International Business Machines Corp. Microsoft Corp. QUALCOMM Inc. Visa Inc., Class A Western Union Co./The Materials - 4.3% Ecolab Inc. International Flavors & Fragrances Inc. Praxair Inc. Telecommunication Services - 2.3% AT&T Inc. Utilities - 2.9% NextEra Energy Inc. Total Common Stock (Cost $166,059,991) Repurchase Agreement - 4.7% With U.S. Bank National Association issued 9/30/11 at 0.01%, due 10/3/11, collateralized by $7,791,430 in Freddie Mac MBS Pool # E99430 due 9/1/18.Proceeds at maturity are $7,638,622 (Cost $7,638,620) TOTAL INVESTMENTS - 99.8% (Cost $173,698,611) NET OTHER ASSETS AND LIABILITIES - 0.2% TOTAL ASSETS - 100% *Non-income producing Balanced Fund - September 30, 2011 COMMON STOCK - 61.2% Shares/ Par Value Value (Note 1) Consumer Discretionary - 5.5% Staples Inc. Target Corp. Walt Disney Co./The Consumer Staples - 8.6% Coca-Cola Co./The Costco Wholesale Corp. Diageo PLC, ADR Kraft Foods Inc., Class A PepsiCo Inc./NC Energy - 7.9% Apache Corp. Canadian Natural Resources Ltd. Chevron Corp. Occidental Petroleum Corp. Petroleo Brasileiro S.A., ADR Schlumberger Ltd. Financials - 11.8% Bank of New York Mellon Corp./The Berkshire Hathaway Inc., Class B* Brookfield Asset Management Inc. Franklin Resources Inc. Markel Corp.* Northern Trust Corp. US Bancorp Health Care - 9.8% Johnson & Johnson Laboratory Corp. of America Holdings* Novartis AG, ADR Stryker Corp. UnitedHealth Group Inc. Industrials - 3.4% 3M Co. Jacobs Engineering Group Inc.* Information Technology - 14.2% Cisco Systems Inc. Google Inc., Class A* Intel Corp. Microsoft Corp. QUALCOMM Inc. Visa Inc., Class A Total Common Stock (Cost $6,621,661) CORPORATE NOTES AND BONDS - 19.2% Consumer Discretionary - 0.6% Comcast Cable Communications Holdings Inc., 8.375%, 3/15/13 Consumer Staples - 2.2% Costco Wholesale Corp., 5.3%, 3/15/12 Kraft Foods Inc., 5.625%, 11/1/11 Sysco Corp., 5.25%, 2/12/18 Energy - 4.2% BP Capital Markets PLC, 3.875%, 3/10/15 Devon Energy Corp., 6.3%, 1/15/19 Marathon Oil Corp., 6%, 10/1/17 Valero Energy Corp., 6.875%, 4/15/12 Financials - 4.6% Allstate Corp./The, 6.2%, 5/16/14 American Express Co., 4.875%, 7/15/13 Berkshire Hathaway Finance Corp., 4.85%, 1/15/15 General Electric Capital Corp., 4.8%, 5/1/13 Health Care - 1.4% Abbott Laboratories, 5.6%, 11/30/17 Industrials - 1.1% United Parcel Service Inc., 5.5%, 1/15/18 Information Technology - 5.1% Cisco Systems Inc., 5.5%, 2/22/16 Hewlett-Packard Co., 4.5%, 3/1/13 Oracle Corp., 4.95%, 4/15/13 Texas Instruments Inc., 2.375%, 5/16/16 Western Union Co./The, 5.93%, 10/1/16 Total Corporate Notes and Bonds (Cost $1,918,425) U.S. GOVERNMENT AND AGENCY OBLIGATIONS - 14.7% Fannie Mae - 2.4% 4.875%, 5/18/12 2.375%, 7/28/15 Federal Home Loan Bank - 1.6% 5.5%, 8/13/14 Freddie Mac - 1.5% 4.875%, 11/15/13 U.S. Treasury Note - 9.2% 1%, 4/30/12 1.875%, 6/15/12 0.625%, 12/31/12 0.625%, 1/31/13 0.5%, 11/15/13 4.25%, 8/15/14 3.125%, 10/31/16 3.75%, 11/15/18 Total U.S. Government and Agency Obligations (Cost $1,505,482) Repurchase Agreement - 4.4% With U.S. Bank National Association issued 9/30/11 at 0.01%, due 10/3/11, collateralized by $476,292 in Freddie Mac MBS Pool # E99430 due 10/3/11.Proceeds at maturity are $466,951 (Cost $466,951) TOTAL INVESTMENTS - 99.5% (Cost $10,512,519) NET OTHER ASSETS AND LIABILITIES - 0.5% TOTAL ASSETS - 100% *Non-income producing PLC-Public Limited Company NorthRoad International Fund - September 30, 2011 COMMON STOCK - 94.5% Shares Value (Note 1) Consumer Discretionary - 4.1% Reed Elsevier PLC, ADR WPP PLC, ADR Consumer Staples - 19.3% Carrefour S.A., ADR Diageo PLC, ADR Imperial Tobacco Group PLC, ADR Kao Corp., ADR Nestle S.A., ADR Tesco PLC, ADR Unilever PLC, ADR Energy - 11.4% ENI SpA, ADR Petroleo Brasileiro S.A., ADR Royal Dutch Shell PLC, ADR Total S.A., ADR Financials - 12.5% Allianz SE, ADR AXA S.A.,ADR Banco Santander S.A., ADR HSBC Holdings PLC, ADR Mitsubishi UFJ Financial Group Inc., ADR Health Care - 15.3% GlaxoSmithKline PLC, ADR Novartis AG, ADR Roche Holding AG, ADR Sanofi, ADR Teva Pharmaceutical Industries Ltd., ADR Industrials - 5.1% Schneider Electric S.A., ADR Secom Co. Ltd., ADR Information Technology - 9.8% Canon Inc., ADR Nintendo Co. Ltd., ADR SAP AG, ADR Telefonaktiebolaget LM Ericsson, ADR Materials - 11.7% Akzo Nobel NV, ADR BHP Billiton Ltd.-Spon, ADR CRH PLC, ADR Givaudan S.A., ADR Syngenta AG, ADR* Telecommunication Services - 5.3% France Telecom S.A., ADR NTT DoCoMo Inc., ADR Total Common Stock (Cost $1,613,713) Repurchase Agreement - 5.3% With U.S. Bank National Association issued 9/30/11 at 0.01%, due 10/3/11, collateralized by $77,703 in Freddie Mac MBS Pool # E99430 due 9/1/18.Proceeds at maturity are $75,787 (Cost $75,787) TOTAL INVESTMENTS - 99.8% (Cost $1,689,500) NET OTHER ASSETS AND LIABILITIES - 0.2% TOTAL ASSETS - 100% ADR-American Depository Receipt PLC-Public Limited Company Madison Institutional Equity Option Fund - September 30, 2011 COMMON STOCK - 86.1%** Shares Value (Note 1) Consumer Discretionary - 12.1% American Eagle Outfitters Inc. Best Buy Co. Inc. Kohl's Corp. Staples Inc. Target Corp. Energy - 3.8% Apache Corp. Canadian Natural Resources Ltd. Financials - 20.7% Affiliated Managers Group Inc.* American Express Co. Bank of America Corp. Bank of New York Mellon Corp./The Goldman Sachs Group Inc./The Morgan Stanley State Street Corp. Wells Fargo & Co. Health Care - 19.1% Celgene Corp.* Community Health Systems Inc.* Gilead Sciences Inc.* Laboratory Corp. of America Holdings* Mylan Inc./PA* St Jude Medical Inc. Stryker Corp. Teva Pharmaceutical Industries Ltd., ADR Information Technology - 30.4% Adobe Systems Inc.* Brocade Communications Systems Inc.* Cisco Systems Inc. eBay Inc.* FLIR Systems Inc. Google Inc., Class A* Hewlett-Packard Co. Microsoft Corp. Symantec Corp.* Visa Inc., Class A Total Common Stock (Cost $4,791,776) INVESTMENT COMPANIES - 3.5% Powershares QQQ Trust Series 1 Total Investment Companies (Cost $156,452) Repurchase Agreement - 13.0% With U.S. Bank National Association issued 09/30/11 at 0.01%, due 10/03/11, collateralized by $588,193 in Freddie Mac MBS Pool # E99430 due 09/01/18.Proceeds at maturity are $576,658 (Cost $576,657) TOTAL INVESTMENTS - 102.6% (Cost $5,524,885) NET OTHER ASSETS AND LIABILITIES - 0.1% TOTAL CALL OPTIONS WRITTEN - (2.7%) TOTAL ASSETS - 100% *Non-income producing ** All or a portion of these securities position represent cover (directly or through conversion rights) for outstanding options written. ADR-American Depository Receipt Call Options Written Underlying Security Contracts Expiration Strike Price Market Value Affiliated Managers Group Inc. 12 December 2011 American Express Co. 40 January 2012 Apache Corp. 10 January 2012 Bank of America Corp. December 2011 Brocade Communications Systems Inc. 41 October 2011 Canadian Natural Resources Ltd. 30 January 2012 Celgene Corp. 9 January 2012 Cisco Systems Inc. 50 January 2012 eBay Inc. 42 October 2011 FLIR Systems Inc. 50 April 2012 Gilead Sciences Inc. 40 January 2012 Goldman Sachs Group Inc./The 10 January 2012 Kohl's Corp. 25 January 2012 Laboratory Corp. of America Holdings 15 February 2012 Microsoft Corp. 80 January 2012 Mylan Inc./PA 55 January 2012 Powershares QQQ Trust Series 1 30 October 2011 St Jude Medical Inc. 30 April 2012 Stryker Corp. 26 January 2012 Symantec Corp. 70 April 2012 Target Corp. 26 April 2012 Teva Pharmaceutical Industries Ltd. 30 March 2012 Visa Inc. 25 January 2012 Total Call Options Written (Premiums received $171,630) $ 119,984 Notes to Quarterly Holdings Report 1. Portfolio Valuation: Securities traded on a national securities exchange are valued at their closing sale price except for securities traded on NASDAQ which are valued at the NASDAQ official closing price ("NOCP").Repurchase agreements and other securities having maturities of 60 days or less are valued at amortized cost, which approximates market value.Securities having longer maturities, for which quotations are readily available, are valued at the mean between their closing bid and ask prices.Securities for which market quotations are not readily available are valued at their fair value as determined in good faith under procedures approved by the Board of Trustees. Each fund has adopted the Financial Accounting Standards Board (“FASB”) applicable guidance on fair value measurements.Fair value is defined as the price that each fund would receive upon selling an investment in a timely transaction to an independent buyer in the principal or most advantageous market of the investment. A three-tier hierarchy is used to maximize the use of observable market data “inputs” and minimize the use of unobservable “inputs” and to establish classification of fair value measurements for disclosure purposes. Inputs refer broadly to the assumptions that market participants would use in pricing the asset or liability, including assumptions about risk (for example, the risk inherent in a particular valuation technique used to measure fair value including such a pricing model and/or the risk inherent in the inputs to the valuation technique). Inputs may be observable or unobservable. Observable inputs are inputs that reflect the assumptions market participants would use in pricing the asset or liability developed based on market data obtained from sources independent of the reporting entity. Unobservable inputs are inputs that reflect the reporting entity’s own assumptions about the assumptions market participants would use in pricing the asset or liability developed based on the best information available in the circumstances. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below: Level 1 - quoted prices in active markets for identical investments Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rate volatilities, prepayment speeds, credit risk, benchmark yields, transactions, bids, offers, new issues, spreads and other relationships observed in the markets among comparable securities, underlying equity of the issuer; and proprietary pricing models such as yield measures calculated using factors such as cash flows, financial or collateral performance and other reference data, etc.) Level 3 - significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The valuation techniques used by the funds to measure fair value for the period ended September 30, 2011 maximized the use of observable inputs and minimized the use of unobservable inputs.As of September 30, 2011, none of the funds held securities deemed as a Level 3. The following is a summary of the inputs used as of September 30, 2011 in valuing the funds’ investments carried at fair value: Quoted Prices in Active Markets for Identical Securities Significant Other Observable Inputs Significant Unobservable Inputs Value at Fund (Level 1) (Level 2) (Level 3) 9/30/2011 Investors Fund Common Stocks $- $- $ 32,899,178 Repurchase Agreement $- $ 34,197,557 Mid-Cap Fund Common Stocks $- $- Repurchase Agreement $- $ 35,171,348 Disciplined Equity Fund Common Stocks $- $- Repurchase Agreement $- Balanced Fund Common Stocks $- $- Corporate Notes and Bonds U.S. Government and Agency Obligations Repurchase Agreement $- $ 10,601,428 NorthRoad International Fund Common Stocks $- $- Repurchase Agreement $- Madison Institutional Equity Option Fund Assets: Common Stocks $- $- Investment Companies Repurchase Agreement $- Liabilities: Written Options $- $- $- $- The Funds have adopted the Accounting Standard Update, Fair Value Measurements and Disclosures; Improving Disclosures about Fair Value Measurements which provides guidance on how investment assets and liabilities are to be valued and disclosed. Specifically, the amendment requires reporting entities to disclose i) the input and valuation techniques used to measure fair value for both recurring and nonrecurring fair value measurements, for Level 2 or Level 3 positions, ii) transfers between all levels (including Level 1 and Level 2) will be required to be disclosed on a gross basis (i.e. transfers out must be disclosed separately from transfers in) as well as the reason(s) for the transfer and iii) purchases, sales, issuances and settlements must be shown on a gross basis in the Level 3 rollforward rather than as one net number. The effective date of the amendment is for interim and annual periods beginning after December 15, 2009, andthe requirement to provide the Level 3 activity for purchases, sales, issuance and settlements on a gross basis was effective for interim and annual period beginning after December 15, 2010. There were no transfers between classification levels during the period ended September 30, 2011. The Funds adopted guidance regarding enhanced disclosures about funds' derivative and hedging activities.Management has determined that there is no impact on the financial statements of the Funds held in the Trust as they did not hold derivative financial instruments during the year. The following table presents the types of derivatives in the Fund and their effect: Asset Derivatives Liability Derivatives Derivatives not accounted Statement of Assets and Fair Value Statement of Assets and Fair Value for as hedging instruments Liabilities Location Liabilities Location Equity contracts $- Options Written Item 2. Controls and Procedures. (a) The registrant's principal executive officer and principal financial officer determined that the registrant's disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940 (the "Act") are effective, based on their evaluation of these controls and procedures within 90 days of the date of this report based on the evaluation of these controls and procedures required by Rule 30a-3(b) under the Act. There were no significant changes in the Trust's internal controls or in other factors that could significantly affect these controls subsequent to the date of their evaluation. The officers identified no significant deficiencies or material weaknesses. (b) There were no changes in the registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the Act) that occurred during the registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrant's internal control over financial reporting. Item 3. Exhibits. Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Act. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Madison Mosaic Equity Trust By: (signature) W. Richard Mason, CCO and Assistant Secretary Date: November 23, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: (signature) Katherine L. Frank, Principal Executive Officer Date: November 23, 2011 By: (signature) Greg Hoppe, Principal Financial Officer Date: November 23, 2011
